DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office letter is to correct the typographical of the previous letter.  In the previous letter, claim 20 was typographical omitted. 
Allowable Subject Matter
Claims 1-4, 6-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method of generating a parametric map based on magnetic resonance (MR) signal data having the steps of calculating, using the trained network model and based 
wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object, as recited in the independent claim 1;
a magnetic resonance imaging (MRI) apparatus for generating a parametric map based on magnetic resonance (MR) signal data calculate, using the trained network model and based on the MR image data, a second characteristic parameter value with respect to the MR image data,
wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object, as recited in the independent claim 10;
a computer program product having the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice, as recited in the independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866
                                                                                                                                                                                                        


June 21, 2021